Citation Nr: 1617746	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-43 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected hearing loss and tinnitus.

2.  Whether service connection for an acquired psychiatric disorder, to include as secondary to service-connected hearing loss and tinnitus, is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.

In June 2014, the Board remanded the appeal in order to obtain outstanding Social Security Administration (SSA) records and VA treatment records without reopening the claim as VA was on notice that these records may have been relevant to reopening the claim and therefore may have been new and material.  See Graves v. Brown, 8 Vet. App. 522, 525 (1996); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevant of documents cannot be known with certainty before they are obtained).  The Board at that time also expanded the Veteran's schizophrenia claim to encompass all acquired psychiatric disorders under Clemons v. Shinseki.  23 Vet. App. 1 (2009).  The claim now returns for further appellant review.

The issue of whether service connection for an acquired psychiatric disability, to include as secondary to service-connected hearing loss and tinnitus, is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for schizophrenia was initially denied in a June 1969 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification.  Therefore, the decision was made final.  

3.  New evidence submitted since the June 1969 denial relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection.
CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include as secondary to service connected hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for schizophrenia was denied by a June 1969 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record for the June 1969 Board decision consisted of service treatment and personnel records and VA treatment records.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Indeed, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since the June 1969 denial of service connection for schizophrenia, the Veteran was service connected for hearing loss and tinnitus as of August 1987.  During a December 2006 VA audio examination, the Veteran reported having hallucinations with intense ringing in his ears while in college which caused him to have a nervous breakdown.  He also stated that his behavior was affected by his exposure to sounds.  When the Veteran underwent another VA audio examination in August 2008, the Veteran again stated that his behavior was affected by his exposure to sounds and he was discharged in 1966 rather than in 1968 due to his behavior.

While a new theory of causation, such as a secondary service-connection theory, for the same disease or injury that was subject of the previously denied claim cannot be the basis of the new claim, evidence that supports a new theory of causation is material.  See Boggs v. Peake, 520 F.3d 1330 (2008).  The Veteran has been diagnosed with hearing loss and tinnitus since the June 1969 denial of service connection for schizophrenia.  He is now arguing that the ringing in his ears has affected his schizophrenia in some manner.  While his statement is only a new theory of causation, the evidence of his suffering from hearing loss and tinnitus is new and material evidence.  

Therefore, this evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, the presences of a nexus between the Veteran's diagnosed schizophrenia and his active duty service.  As noted above, the credibility of the evidence is also presumed.  Therefore, it is new and material, and reopening the claim for service connection for an acquired psychiatric disorder is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened.  


REMAND

The Board finds that additional development is necessary prior to appellate review of a claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected hearing loss and tinnitus.  

The Veteran contends that his acquired psychiatric disorder is related to his service-connected hearing loss and tinnitus.  However, the Veteran has never undergone a VA examination which addressed all his psychiatric symptoms nor does the evidence of record contain an opinion as to the Veteran's lay statements regarding the incurrence of the psychiatric disorder during service or as a result of the Veteran's service-connected hearing loss or tinnitus.  

In light of the above, the Board finds that the low threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder arose in service or is otherwise related to service.  The rationale for any opinion expressed should be set forth.  

In addressing whether any psychiatric disorder arose during or is related to service, the examiner should specifically discuss the following:

a. Whether the Veteran's "character and behavior disorder" as noted on his December 1965 separation examination was at least as likely as not a manifestation of the Veteran's current psychiatric disorder.

b. Whether the Veteran's current psychiatric disorder was at least as likely as not caused by or permanently worsened beyond natural progression by his service-connected hearing loss or tinnitus.  

2. After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


